            Case 1:20-cr-00004-DAD-BAM Document 24 Filed 06/02/20 Page 1 of 2


1    McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5    Attorneys for Plaintiff
     United States of America
6
                                    IN THE UNITED STATES DISTRICT COURT
7
                                        EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                              CASE NO. 1:20-CR-00004-DAD-BAM
9
                                   Plaintiff,               STIPULATION TO VACATE STATUS
10                                                          CONFERENCE AND SET CHANGE OF PLEA
                             v.                             HEARING; AND ORDER
11
     MARIO ALBERTO RANGEL,
12
                                  Defendant.
13

14
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney and
15
     Kimberly A. Sanchez, Assistant U.S. Attorney and Mario Alberto Rangel, attorney for the defendant, that the
16
     status conference set for June 8, 2020 at 1:00 pm before the Honorable Barbara A. McAuliffe be vacated and
17
     a change of plea hearing be set before the Honorable Dale A. Drozd for June 15, 2020 at 10:00 a.m. The
18
     reason for the request is the parties believe the defendant will be prepared to enter a guilty plea on June 15,
19
     2020, negating the need for the status conference.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       Stipulation                                           1
30
            Case 1:20-cr-00004-DAD-BAM Document 24 Filed 06/02/20 Page 2 of 2


1           The parties further request the Court to enter an Order finding that the "ends of justice" served by a

2    continuance outweigh the interest of the public and the defendant in a speedy trial, and that the delay through

3    June 15, 2020, 2020 is excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).

4

5           Dated: May 29, 2020                                     Respectfully submitted,

6                                                                   McGREGOR W. SCOTT
                                                                    United States Attorney
7

8
                                                            By      /s/ Kimberly A. Sanchez
9                                                                   KIMBERLY A. SANCHEZ
                                                                    Assistant U.S. Attorney
10
            Dated: May 29, 2020                                     /s/ Douglas C. Foster
11                                                                  DOUGLAS C. FOSTER
                                                                    Attorney for Defendant
12

13

14                                                     ORDER

15          IT IS SO ORDERED that the Status Conference set for June 8, 2020 is VACATED. A Change of

16   Plea is set for June 15, 2020, at 10:00 a.m. before District Judge Dale A. Drozd. Time is excluded

17   pursuant to 18 U.S.C. § 3161(h)(7)(A).

18   IT IS SO ORDERED.

19      Dated:      June 1, 2020                                 /s/ Barbara   A. McAuliffe             _
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

      Stipulation                                           2
30
